

117 HR 950 IH: Innovative Maternal Payment And Coverage To Save Moms Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 950IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Ms. Schakowsky (for herself, Ms. Underwood, Ms. Adams, Mr. Khanna, Ms. Velázquez, Mrs. McBath, Mr. Smith of Washington, Ms. Scanlon, Mr. Lawson of Florida, Mrs. Hayes, Mr. Butterfield, Ms. Moore of Wisconsin, Ms. Strickland, Mr. Ryan, Mr. Schiff, Mr. Johnson of Georgia, Mr. Horsford, Ms. Wasserman Schultz, Ms. Barragán, Mr. Deutch, Mr. Payne, Mr. Blumenauer, Mr. Moulton, Mr. Soto, Mr. Nadler, Mr. Trone, Ms. Clarke of New York, Ms. Bass, Ms. Pressley, Mr. Evans, Ms. Blunt Rochester, Ms. Castor of Florida, Ms. Sewell, and Ms. Williams of Georgia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to establish and implement a Perinatal Care Alternative Payment Model Demonstration Project, and for other purposes.1.Short titleThis Act may be cited as the Innovative Maternal Payment And Coverage To Save Moms Act or the IMPACT to Save Moms Act.2.Perinatal Care Alternative Payment Model Demonstration Project(a)In generalFor the period of fiscal years 2022 through 2026, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Administrator of the Centers for Medicare & Medicaid Services, shall establish and implement, in accordance with the requirements of this section, a demonstration project, to be known as the Perinatal Care Alternative Payment Model Demonstration Project (referred to in this section as the Demonstration Project), for purposes of allowing States to test payment models under their State plans under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and State child health plans under title XXI of such Act (42 U.S.C. 1397aa et seq.) with respect to maternity care provided to pregnant and postpartum individuals enrolled in such State plans and State child health plans.(b)CoordinationIn establishing the Demonstration Project, the Secretary shall coordinate with stakeholders such as—(1)State Medicaid programs;(2)relevant organizations representing maternal health care providers;(3)relevant organizations representing patients, with a particular focus on individuals from demographic groups with disproportionate rates of adverse maternal health outcomes;(4)relevant community-based organizations, particularly organizations that seek to improve maternal health outcomes for individuals from demographic groups with disproportionate rates of adverse maternal health outcomes;(5)non-clinical perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dieticians, social workers, home visitors, and navigators;(6)relevant health insurance issuers;(7)hospitals, health systems, freestanding birth centers (as such term is defined in paragraph (3)(B) of section 1905(l) of the Social Security Act (42 U.S.C. 1396d(l))), Federally-qualified health centers (as such term is defined in paragraph (2)(B) of such section), and rural health clinics (as such term is defined in section 1861(aa) of such Act (42 U.S.C. 1395x(aa)));(8)researchers and policy experts in fields related to maternity care payment models; and(9)any other stakeholders as the Secretary determines appropriate, with a particular focus on stakeholders from demographic groups with disproportionate rates of adverse maternal health outcomes.(c)ConsiderationsIn establishing the Demonstration Project, the Secretary shall consider each of the following:(1)Findings from any evaluations of the Strong Start for Mothers and Newborns initiative carried out by the Centers for Medicare & Medicaid Services, the Health Resources and Services Administration, and the Administration on Children and Families.(2)Any alternative payment model that—(A)is designed to improve maternal health outcomes for racial and ethnic groups with disproportionate rates of adverse maternal health outcomes;(B)includes methods for stratifying patients by pregnancy risk level and, as appropriate, adjusting payments under such model to take into account pregnancy risk level;(C)establishes evidence-based quality metrics for such payments;(D)includes consideration of non-hospital birth settings such as freestanding birth centers (as so defined);(E)includes consideration of social determinants of health that are relevant to maternal health outcomes such as housing, transportation, nutrition, and other non-clinical factors that influence maternal health outcomes; or(F)includes diverse maternity care teams that include—(i)maternity care providers, including obstetrician-gynecologists, family physicians, physician assistants, midwives who meet, at a minimum, the international definition of the term midwife and global standards for midwifery education (as established by the International Confederation of Midwives), and nurse practitioners—(I)from racially, ethnically, and professionally diverse backgrounds;(II)with experience practicing in racially and ethnically diverse communities; or(III)who have undergone train­ings on racism, implicit bias, and explicit bias; and(ii)non-clinical perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dieticians, social workers, home visitors, and navigators.(d)EligibilityTo be eligible to participate in the Demonstration Project, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(e)EvaluationThe Secretary shall conduct an evaluation of the Demonstration Project to determine the impact of the Demonstration Project on—(1)maternal health outcomes, with data stratified by race, ethnicity, socioeconomic indicators, and any other factors as the Secretary determines appropriate;(2)spending on maternity care by States participating in the Demonstration Project;(3)to the extent practicable, subjective measures of patient experience; and(4)any other areas of assessment that the Secretary determines relevant.(f)ReportNot later than one year after the completion or termination date of the Demonstration Project, the Secretary shall submit to the Committee on Energy and Commerce, the Committee on Ways and Means, and the Committee on Education and Labor of the House of Representatives and the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate, and make publicly available, a report containing—(1)the results of any evaluation conducted under subsection (e); and(2)a recommendation regarding whether the Demonstration Project should be continued after fiscal year 2026 and expanded on a national basis.(g)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.(h)DefinitionsIn this section:(1)Alternative payment modelThe term alternative payment model has the meaning given such term in section 1833(z)(3)(C) of the Social Security Act (42 U.S.C. 1395l(z)(3)(C)). (2)PerinatalThe term perinatal means the period beginning on the day a woman becomes pregnant and ending on the last day of the 1-year period beginning on the last day of such woman’s pregnancy.3.MACPAC report(a)In generalNot later than two years after the date of the enactment of this Act, the Medicaid and CHIP Payment and Access Commission shall publish a report on issues relating to the continuity of coverage under State plans under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and State child health plans under title XXI of such Act (42 U.S.C. 1397aa et seq.) for pregnant and postpartum individuals. Such report shall, at a minimum, include the following:(1)An assessment of any existing policies under such State plans and such State child health plans regarding presumptive eligibility for pregnant individuals while their application for enrollment in such a State plan or such a State child health plan is being processed.(2)An assessment of any existing policies under such State plans and such State child health plans regarding measures to ensure continuity of coverage under such a State plan or such a State child health plan for pregnant and postpartum individuals, including such individuals who need to change their health insurance coverage during their pregnancy or the postpartum period following their pregnancy.(3)An assessment of any existing policies under such State plans and such State child health plans regarding measures to automatically reenroll individuals who are eligible to enroll under such a State plan or such a State child health plan as a parent.(4)If determined appropriate by the Commission, any recommendations for the Department of Health and Human Services, or such State plans and such State child health plans, to ensure continuity of coverage under such a State plan or such a State child health plan for pregnant and postpartum women.(b)Postpartum definedIn this section, the term postpartum means the 1-year period beginning on the last day of a woman’s pregnancy.